
	
		II
		112th CONGRESS
		2d Session
		S. 3322
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2012
			Mr. Brown of Ohio (for
			 himself, Mr. Kerry,
			 Mr. Leahy, Mr.
			 Coons, Mr. Harkin,
			 Mr. Blumenthal, Ms. Mikulski, Mrs.
			 Shaheen, Mr. Whitehouse, and
			 Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To strengthen enforcement and clarify certain provisions
		  of the Servicemembers Civil Relief Act, the Uniformed and Overseas Citizens
		  Absentee Voting Act, and chapter 43 of title 38, United States Code, and to
		  reconcile, restore, clarify, and conform similar provisions in other related
		  civil rights statutes, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Servicemembers' Protection Act
			 of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Amendments to the Servicemembers Civil Relief
				Act
					Sec. 101. Clarification of plaintiff affidavit filing
				requirement for default judgments against servicemembers.
					Sec. 102. Residency of military family members.
					Sec. 103. Increase in civil penalties.
					Sec. 104. Authority for issuance and service of civil
				investigative demands by Attorney General and retroactive application of
				Attorney General enforcement authority.
					Sec. 105. Retroactive application of private right of action
				under Servicemembers Civil Relief Act.
					Sec. 106. Related changes to Fair Housing Act—increase in civil
				penalties.
					Sec. 107. Related changes to Fair Housing Act—civil
				investigative demands.
					Sec. 108. Related changes to Equal Credit Opportunity Act—civil
				investigative demands.
					TITLE II—Amendments to the Uniformed and Overseas Citizens
				Absentee Voting Act
					Sec. 201. Pre-election reporting requirements on availability
				and transmission of absentee ballots.
					Sec. 202. Transmission requirements; repeal of waiver
				provision.
					Sec. 203. Clarification of State responsibility, civil
				penalties, and private right of action.
					Sec. 204. Treatment of early ballot requests.
					Sec. 205. Applicability to Commonwealth of the Northern Mariana
				Islands.
					Sec. 206. Related changes to title VI of the Civil Rights Act
				of 1964—clarification of prohibited discrimination, private right of action,
				and available relief.
					Sec. 207. Related changes to title IX of the Education
				Amendments of 1972—clarification of prohibited discrimination, private right of
				action, and available relief.
					TITLE III—Amendments to chapter 43 of title 38, United States
				Code
					Sec. 301. Enforcement of rights of members of uniformed
				services with respect to States and private employers.
					Sec. 302. Issuance and service of civil investigative demands
				by Attorney General.
					Sec. 303. Related changes to title VII of Civil Rights Act of
				1964—civil investigative demands.
				
			IAmendments to the
			 Servicemembers Civil Relief Act
			101.Clarification of
			 plaintiff affidavit filing requirement for default judgments against
			 servicemembersParagraph (1)
			 of section 201(b) of the Servicemembers Civil Relief Act (50 U.S.C. App.
			 521(b)) is amended to read as follows:
				
					(1)Plaintiff to
				file affidavit
						(A)In
				generalIn any action or proceeding covered by this section, the
				plaintiff, before seeking a default judgment, shall file with the court an
				affidavit—
							(i)stating whether
				or not the defendant is in military service and showing necessary facts to
				support the affidavit; or
							(ii)if the plaintiff
				is unable to determine whether or not the defendant is in military service,
				stating that the plaintiff is unable to determine whether or not the defendant
				is in military service.
							(B)Due
				diligenceBefore filing the affidavit, the plaintiff shall
				conduct a diligent and reasonable investigation to determine whether or not the
				defendant is in military service, including a search of available records of
				the Department of Defense and any other information available to the plaintiff.
				The affidavit shall set forth in the affidavit all steps taken to determine the
				defendant’s military
				status.
						.
			102.Residency of
			 military family members
				(a)In
			 generalSection 705(b) of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 595(b)) is amended—
					(1)in the matter before paragraph (1), by
			 striking a person and all that follows through that
			 absence and inserting a family member of a servicemember who is
			 absent from a State because the servicemember is absent from that same State in
			 compliance with military or naval orders shall not, solely by reason of
			 absence, whether or not accompanying the servicemember; and
					(2)in paragraph (1),
			 by striking the person and inserting the family
			 member.
					(b)Clerical
			 amendmentsSuch Act (50 U.S.C. App. 501 et seq.) is
			 amended—
					(1)in section 705
			 (50 U.S.C. App. 595)—
						(A)in the section
			 heading by striking spouses and inserting
			 family
			 members; and
						(B)in the heading
			 for subsection (b), by striking Spouses and inserting
			 Family
			 members; and
						(2)in the table of
			 sections in section 1 (505 U.S.C. App. 501), by striking the item relating to
			 section 705 and inserting the following new item:
						
							
								Sec. 705. Guarantee of
				residency for military personnel and family members of military
				personnel.
							
							.
					103.Increase in
			 civil penaltiesSection
			 801(b)(3) of the Servicemembers Civil Relief Act (50 U.S.C. App. 597(b)(3)) is
			 amended—
				(1)in subparagraph (A), by striking
			 $55,000 and inserting $110,000; and
				(2)in subparagraph
			 (B), by striking $110,000 and inserting
			 $220,000.
				104.Authority for
			 issuance and service of civil investigative demands by Attorney General and
			 retroactive application of Attorney General enforcement authority
				(a)In
			 generalSection 801 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 597) is amended by adding at
			 the end the following:
					
						(d)Issuance and
				service of civil investigative demands
							(1)In
				generalWhenever the Attorney General has reason to believe that
				any person may be in possession, custody, or control of any documentary
				material relevant to an investigation under this Act, the Attorney General may,
				before commencing a civil action under subsection (a), issue in writing and
				serve upon such person, a civil investigative demand requiring—
								(A)the production of
				such documentary material for inspection and copying;
								(B)that the
				custodian of such documentary material answer in writing written questions with
				respect to such documentary material; or
								(C)the production of
				any combination of such documentary material or answers.
								(2)ProceduresThe
				provisions of section 3733 of title 31, United States Code, governing the
				authority to issue, use, and enforce civil investigative demands shall apply
				with respect to the authority to issue, use, and enforce civil investigative
				demands under this section, except that, for purposes of applying such section
				3733—
								(A)references to
				false claims law investigators or investigations shall be considered references
				to investigators or investigations under this Act;
								(B)references to
				interrogatories shall be considered references to written questions, and
				answers to such need not be under oath;
								(C)the definitions
				relating to false claims law shall not apply; and
								(D)provisions
				relating to qui tam relators shall not
				apply.
								.
				(b)Retroactive
			 applicabilitySection 801 of such Act (50 U.S.C. App. 597), as
			 amended by subsection (a), shall apply as if such section were included in the
			 enactment of the Soldiers' and Sailors' Civil Relief Act of 1940 (54 Stat.
			 1178, chapter 888) and included in the restatement of such Act in Public Law
			 108–189.
				105.Retroactive
			 application of private right of action under Servicemembers Civil Relief
			 ActSection 802 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 597a) shall apply as if such
			 section were included in the enactment of the Soldiers' and Sailors' Civil
			 Relief Act of 1940 (54 Stat. 1178, chapter 888) and included in the restatement
			 of such Act in Public Law 108–189.
			106.Related
			 changes to Fair Housing Act—increase in civil penaltiesSection 814(d)(1)(C) of the Fair Housing Act
			 (42 U.S.C. 3614(d)(1)(C)) is amended—
				(1)in clause (i), by striking
			 $50,000 and inserting $110,000; and
				(2)in clause (ii),
			 by striking $100,000 and inserting
			 $220,000.
				107.Related
			 changes to Fair Housing Act—civil investigative demandsSection 814(c) of the Fair Housing Act (42
			 U.S.C. 3614(c)) is amended—
				(1)in the subsection heading, by inserting
			 and service of
			 civil investigative demands;
				(2)by inserting (1) before
			 The Attorney General; and
				(3)by adding at the
			 end the following:
					
						(2)(A)Whenever the Attorney
				General has reason to believe that any person may be in possession, custody, or
				control of any documentary material relevant to an investigation under this
				title, the Attorney General may, before commencing a civil action under
				subsection (a) or (b), issue in writing and serve upon such person, a civil
				investigative demand requiring—
								(i)the production of such documentary
				material for inspection and copying;
								(ii)that the custodian of such
				documentary material answer, in writing, written questions with respect to such
				documentary material; or
								(iii)the production of any combination
				of such documentary material or answers.
								(B)Section 3733 of title 31, United
				States Code, shall apply to a civil investigative demand under this paragraph,
				except that—
								(i)such section shall be applied by
				substituting—
									(I)the term fair housing
				investigator for the term false claims law
				investigator;
									(II)the term fair housing
				investigation for the term false claims law investigation;
				and
									(III)the term written questions
				for the term interrogatories;
									(ii)an answer to written questions
				shall not be required to be made under oath;
								(iii)the definition of the term
				false claims law under section 3722(l)(1) shall not apply;
				and
								(iv)the provisions relating to qui tam
				realtors shall not
				apply.
								.
				108.Related
			 changes to Equal Credit Opportunity Act—civil investigative
			 demandsSection 706(h) of the
			 Equal Credit Opportunity Act (15 U.S.C. 1691e(h)) is amended to read as
			 follows:
				
					(h)Authority for
				Attorney General To bring civil action; jurisdiction
						(1)In
				generalWhen a matter is referred to the Attorney General
				pursuant to subsection (g), or whenever the Attorney General has reason to
				believe that one or more creditors are engaged in a pattern or practice in
				violation of this title, the Attorney General may bring a civil action in any
				appropriate United States district court for such relief as may be appropriate,
				including actual and punitive damages and injunctive relief.
						(2)Issuance and
				service of civil investigative demandsWhenever the Attorney
				General has reason to believe that any person may be in possession, custody, or
				control of any documentary material relevant to an investigation under this
				title, the Attorney General may, before commencing a civil action under
				paragraph (1), issue in writing and serve upon such person, a civil
				investigative demand requiring—
							(A)the production of
				such documentary material for inspection and copying;
							(B)that the
				custodian of such documentary material answer in writing written questions with
				respect to such documentary material; or
							(C)the production of
				any combination of such documentary material or answers.
							(3)ProceduresThe
				provisions of law governing the authority to issue, use, and enforce civil
				investigative demands under section 3733 of title 31, United States Code,
				governing the authority to issue, use, and enforce civil investigative demands
				shall apply with respect to the authority to issue, use, and enforce civil
				investigative demands under this section, except that, for purposes of applying
				such section 3733—
							(A)references to
				false claims law investigators or investigations shall be read as references to
				fair lending investigators or investigations;
							(B)references to
				interrogatories shall be read as references to written questions, and answers
				to such need not be under oath;
							(C)the statutory
				definitions relating to false claims law shall not apply;
				and
							(D)provisions
				thereof relating to qui tam relators shall not
				apply.
							.
			IIAmendments to
			 the Uniformed and Overseas Citizens Absentee Voting Act
			201.Pre-election
			 reporting requirements on availability and transmission of absentee
			 ballots
				(a)In
			 generalSubsection (c) of
			 section 102 of the Uniformed and Overseas Citizens Absentee Voting Act (42
			 U.S.C. 1973ff–1(c)) is amended by striking Not later than 90
			 days and inserting the following:
					
						(1)Pre-election
				report on absentee ballot availabilityNot later than 55 days
				before any election for Federal office held in a State, such State shall submit
				a report to the Attorney General and the Presidential Designee, and make that
				report publicly available that same day, certifying that absentee ballots are
				or will be available for transmission by 46 days before the election. The
				report shall be in a form prescribed by the Attorney General and shall require
				the State to certify specific information about ballot availability from each
				unit of local government which will administer the election.
						(2)Pre-election
				report on absentee ballots transmittedNot later than 43 days
				before any election for Federal office held in a State, such State shall submit
				a report to the Attorney General and the Presidential Designee, and make that
				report publicly available that same day, certifying whether all absentee
				ballots validly requested by absent uniformed services voters and overseas
				voters whose requests were received by the 46th day before the election have
				been transmitted to such voters by such date. The report shall be in a form
				prescribed by the Attorney General and shall require the State to certify
				specific information about ballot transmission, including the total numbers of
				ballot requests received and ballots transmitted, from each unit of local
				government which will administer the election.
						(3)Post election
				report on number of absentee ballots transmitted and receivedNot
				later than 90
				days
						.
				(b)Conforming
			 amendmentThe heading for subsection (c) of section 102 of such
			 Act (42 U.S.C. 1973ff–1(c)) is amended by striking Report on number of absentee ballots transmitted and
			 received and inserting Reports on absentee
			 ballots.
				202.Transmission
			 requirements; repeal of waiver provision
				(a)In
			 generalParagraph (8) of
			 section 102(a) of the Uniformed and Overseas Citizens Absentee Voting Act (42
			 U.S.C. 1973ff–1(a)) is amended to read as follows:
					
						(8)transmit a
				validly requested absentee ballot to an absent uniformed services voter or
				overseas voter by the date and in the manner determined under subsection
				(g);
						.
				(b)Ballot
			 transmission requirements and repeal of waiver
			 provisionSubsection (g) of section 102 of such Act (42 U.S.C.
			 1973ff–1(g)) is amended to read as follows:
					
						(g)Ballot
				transmission requirements
							(1)In
				generalFor purposes of subsection (a)(8), in the case in which a
				valid request for an absentee ballot is received at least 46 days before an
				election for Federal office, the following rules shall apply:
								(A)In
				generalThe State shall transmit the absentee ballot not later
				than 46 days before the election.
								(B)Special rules
				in case of failure to transmit on time
									(i)In
				generalIf the State fails to transmit any absentee ballot by the
				46th day before the election as required by subparagraph (A) and the absent
				uniformed services voter or overseas voter did not request electronic ballot
				submission pursuant to subsection (f), the State shall transmit such ballot by
				express delivery.
									(ii)Extended
				failureIf the State fails to transmit any absentee ballot by the
				41st day before the election, in addition to transmitting the ballot as
				provided in clause (i), the State shall—
										(I)in the case of
				absentee ballots requested by absent uniformed services voters with respect to
				regularly scheduled general elections, notify such voters of the procedures
				established under section 103A for the collection and delivery of marked
				absentee ballots; and
										(II)in any other
				case, provide, at the State's expense, for the return of such ballot by express
				delivery.
										(iii)EnforcementA
				State’s compliance with this subparagraph does not bar the Attorney General
				from seeking additional remedies necessary to effectuate the purposes of this
				Act.
									(2)Requests
				received after 46th day before electionFor purposes of
				subsection (a)(8), in the case in which a valid request for an absentee ballot
				is received less than 46 days before an election for Federal office, the State
				shall transmit the absentee ballot—
								(A)in accordance
				with State law; and
								(B)if practicable
				and as determined appropriate by the State, in a manner that expedites the
				transmission of such absentee
				ballot.
								.
				203.Clarification
			 of State responsibility, civil penalties, and private right of action
				(a)EnforcementSection
			 105 (42 U.S.C. 1973ff–4) of the Uniformed and Overseas Citizens Absentee Voting
			 Act is amended to read as follows:
					
						105.Enforcement
							(a)In
				generalThe Attorney General may bring a civil action in an
				appropriate district court for such declaratory or injunctive relief as may be
				necessary to carry out this title. In any such action, the only necessary party
				defendant is the State and it shall not be a defense to such action that local
				election officials are not also named as defendants.
							(b)Civil
				penaltyIn a civil action brought under subsection (a), if the
				court finds that a State violated any provision of this Act, it may, to
				vindicate the public interest, assess a civil penalty against the State—
								(1)in an amount not
				exceeding $110,000, for a first violation; and
								(2)in an amount not
				exceeding $220,000, for any subsequent violation.
								(c)Report to
				CongressNot later than December 31 of each year, the Attorney
				General shall submit to Congress an annual report on any civil action brought
				under subsection (a) during the preceding year.
							(d)Private right
				of actionA person who is aggrieved by a State’s violation of
				this Act, may bring a civil action in an appropriate district court for such
				declaratory or injunctive relief as may be necessary to carry out this Act. In
				any such action, the only necessary party defendant is the State, and it shall
				not be a defense to such action that local election officials are not also
				named as defendants.
							(e)Attorney’s
				feesIn a civil action under this section, the court may allow
				the prevailing party (other than the United States) reasonable attorney’s fees,
				including litigation expenses, and
				costs.
							.
				(b)Repeal of
			 clarification regarding delegation of state
			 responsibilitySection 576 of the Military and Overseas Voter
			 Empowerment Act (42 U.S.C. 1973ff–1 note) is repealed.
				204.Treatment of
			 early ballot requests
				(a)Application of
			 prohibition of refusal of applications on grounds of early submission to
			 overseas votersSection 104
			 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3)
			 is amended—
					(1)by inserting or overseas
			 voter after submitted by an absent uniformed services
			 voter; and
					(2)by inserting
			 or who do not reside outside the United States after who
			 are not members of the uniformed services.
					(b)Use of single
			 application for subsequent elections
					(1)In
			 generalSection 104 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–3) is amended—
						(A)by striking
			 A State and inserting the following:
							
								(a)Prohibition of
				refusal of applications on grounds of early submissionA
				State
								,
				and
						(B)by adding at the
			 end the following new subsections:
							
								(b)Application
				treated as valid for subsequent elections
									(1)In
				generalIf a State accepts and processes a request for an
				absentee ballot by an absent uniformed services voter or overseas voter and the
				voter requests that the application be considered an application for an
				absentee ballot for each subsequent election for Federal office held in the
				State through the next regularly scheduled general election for Federal office
				(including any runoff elections which may occur as a result of the outcome of
				such general election), the State shall provide an absentee ballot to the voter
				for each such subsequent election.
									(2)Exception for
				voters changing registrationParagraph (1) shall not apply with
				respect to a voter registered to vote in a State for any election held after
				the voter notifies the State that the voter no longer wishes to be registered
				to vote in the State or after the State determines that the voter has
				registered to vote in another
				State.
									.
						(2)Conforming
			 amendmentThe heading of section 104 of such Act is amended by
			 striking Prohibition of
			 refusal of applications on grounds of early submission
			 and inserting Treatment of
			 early ballot requests.
					205.Applicability
			 to Commonwealth of the Northern Mariana IslandsParagraph (6) and (8) of section 107 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6(6)) are
			 each amended by striking and American Samoa and inserting
			 American Samoa, and the Commonwealth of the Northern Mariana
			 Islands.
			206.Related
			 changes to title VI of the Civil Rights Act of 1964—clarification of prohibited
			 discrimination, private right of action, and available relief
				(a)Clarification
			 of prohibited discriminationSection 601 of the Civil Rights Act
			 of 1964 (42 U.S.C. 2000d) is amended—
					(1)by striking
			 No and inserting (a) No; and
					(2)by adding at the
			 end the following new subsection:
						
							(b)(1)Discrimination based on
				disparate impact with respect to a program or activity is established under
				this section only if—
									(A)a Federal department or agency, or any
				person aggrieved, demonstrates that an entity subject to this title has a
				policy or practice with respect to the program or activity that causes a
				disparate impact on the basis of race, color, or national origin; and
									(B)(i)the entity fails to
				demonstrate that the challenged policy or practice is related to, and necessary
				to achieve, the substantial and legitimate nondiscriminatory goals of the
				program or activity; or
										(ii)the Federal department or agency, or
				the person aggrieved, demonstrates that a less discriminatory alternative
				policy or practice exists, and the entity refuses to adopt such alternative
				policy or practice.
										(2)In this subsection, the term
				demonstrates means meets the burdens of production and
				persuasion.
								.
				
					(b)Private right
			 of action and available reliefSection 602 of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000d–1) is amended—
					(1)by striking
			 Each and inserting (a) Each; and
					(2)by adding at the
			 end the following new subsection:
						
							(b)Any person
				aggrieved by the failure of an entity to comply with section 601 may bring a
				civil action in any Federal or State court of competent jurisdiction to enforce
				such person’s rights and may recover equitable relief, reasonable attorney’s
				fees, and costs. The aggrieved person may also recover legal relief (including
				compensatory and, from nongovernmental entities, punitive damages) in the case
				of noncompliance that is intentional discrimination.
							(c)Nothing in
				subsection (b) limits the authority of a Federal department or agency to
				enforce section 601.
							.
				
					207.Related
			 changes to title IX of the Education Amendments of 1972—clarification of
			 prohibited discrimination, private right of action, and available
			 relief
				(a)Clarification
			 of prohibited discriminationSection 901 of the Education
			 Amendments of 1972 (20 U.S.C. 1681) is amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting
			 after subsection (b) the following new subsection:
						
							(c)(1)Subject to the
				conditions described in paragraphs (1) through (9) of subsection (a),
				discrimination based on disparate impact with respect to a program or activity
				is established under this section only if—
									(A)a Federal department or agency, or any
				person aggrieved, demonstrates that an entity subject to this title has a
				policy or practice with respect to the program or activity that causes a
				disparate impact on the basis of sex; and
									(B)(i)the entity fails to
				demonstrate that the challenged policy or practice is related to, and necessary
				to achieve, the substantial and legitimate nondiscriminatory goals of the
				program or activity; or
										(ii)the Federal department or agency, or
				the person aggrieved, demonstrates that a less discriminatory alternative
				policy or practice exists, and the entity refuses to adopt such alternative
				policy or practice.
										(2)In this subsection, the term
				demonstrates means meets the burdens of production and
				persuasion.
								.
					(b)Private right
			 of action and available reliefSection 902 of the Education
			 Amendments of 1972 (20 U.S.C. 1682) is amended—
					(1)in the section
			 heading, by adding at the end the following: ; private right of action and
			 available relief;
					(2)by striking
			 Each and inserting (a) Each; and
					(3)by adding at the
			 end the following new subsection:
						
							(b)Any person
				aggrieved by the failure of an entity to comply with section 901 may bring a
				civil action in any Federal or State court of competent jurisdiction to enforce
				such person’s rights and may recover equitable relief, reasonable attorney’s
				fees, and costs. The aggrieved person may also recover legal relief (including
				compensatory and, from nongovernmental entities, punitive damages) in the case
				of noncompliance that is intentional discrimination.
							(c)Nothing in
				subsection (b) limits the authority of a Federal department or agency to
				enforce section
				901.
							.
					IIIAmendments to
			 chapter 43 of title 38, United States Code
			301.Enforcement of
			 rights of members of uniformed services with respect to States and private
			 employers
				(a)Action for
			 reliefSubsection (a) of section 4323 of title 38, United States
			 Code, is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 appear on behalf of, and act as attorney for, the person on whose behalf
			 the complaint is submitted and;
						(B)by striking
			 for such person;
						(C)by striking the
			 fourth sentence; and
						(D)by adding at the
			 end the following: The person on whose behalf the complaint is referred
			 may, upon timely application, intervene in such action, and may obtain such
			 appropriate relief as is provided in subsections (d) and (e).;
						(2)by striking
			 paragraph (2) and inserting the following new paragraph (2):
						
							(2)(A)Not later than 60 days
				after the date the Attorney General receives a referral under paragraph (1),
				the Attorney General shall transmit, in writing, to the person on whose behalf
				the complaint is submitted—
									(i)if the Attorney General has made a
				decision to commence an action for relief under paragraph (1) relating to the
				complaint of the person, notice of the decision; and
									(ii)if the Attorney General has not made
				such a decision, notice of when the Attorney General expects to make such a
				decision.
									(B)If the Attorney General notifies a
				person that the Attorney General expects to make a decision under subparagraph
				(A)(ii), the Attorney General shall, not later than 30 days after the date on
				which the Attorney General makes such decision, notify, in writing, the person
				of such
				decision.
								;
					(3)by redesignating
			 paragraph (3) as paragraph (4);
					(4)by inserting
			 after paragraph (2) the following new paragraph (3):
						
							(3)Whenever the Attorney General has
				reasonable cause to believe that a State (as an employer) or a private employer
				is engaged in a pattern or practice of resistance to the full enjoyment of any
				of the rights and benefits provided for under this chapter, and that the
				pattern or practice is of such a nature and denies the full exercise of such
				rights and benefits, the Attorney General may commence an action for relief
				under this chapter.
							;
				and
					(5)in paragraph (4),
			 as redesignated by paragraph (3), by striking subparagraph (C) and inserting
			 the following new subparagraph (C):
						
							(C)has been notified by the Attorney
				General that the Attorney General does not intend to commence an action for
				relief under paragraph (1) with respect to the complaint under such
				paragraph.
							.
					(b)StandingSubsection
			 (f) of such section is amended to read as follows:
					
						(f)StandingAn
				action under this chapter may be initiated only by the Attorney General or by a
				person claiming rights or benefits under this chapter under subsection
				(a).
						.
				(c)Conforming
			 amendmentSubsection (h)(2) of such section is amended by
			 striking under subsection (a)(2) and inserting under
			 paragraph (1) or (4) of subsection (a).
				302.Issuance and
			 service of civil investigative demands by Attorney GeneralSection 4323 of title 38, United States
			 Code, is amended—
				(1)by redesignating subsection (i) as
			 subsection (j); and
				(2)by inserting after subsection (h) the
			 following new subsection (i):
					
						(i)Issuance and
				service of civil investigative demands(1)Whenever the Attorney
				General has reason to believe that any person may be in possession, custody, or
				control of any documentary material relevant to an investigation under this
				subchapter, the Attorney General may, before commencing a civil action under
				subsection (a), issue in writing and serve upon such person, a civil
				investigative demand requiring—
								(A)the production of such documentary
				material for inspection and copying;
								(B)that the custodian of such documentary
				material answer in writing written questions with respect to such documentary
				material; or
								(C)the production of any combination of
				such documentary material or answers.
								(2)The provisions of section 3733 of
				title 31 governing the authority to issue, use, and enforce civil investigative
				demands shall apply with respect to the authority to issue, use, and enforce
				civil investigative demands under this section, except that, for purposes of
				applying such section 3733—
								(A)references to false claims law
				investigators or investigations shall be considered references to investigators
				or investigations under this subchapter;
								(B)references to interrogatories shall be
				considered references to written questions, and answers to such need not be
				under oath;
								(C)the definitions relating to
				false claims law shall not apply; and
								(D)provisions relating to qui tam
				relators shall not
				apply.
								.
				303.Related
			 changes to title VII of Civil Rights Act of 1964—civil investigative
			 demands
				(a)Section 707 of
			 the Civil Rights Act of 1964 (42 U.S.C. 2000e–6) is amended—
					(1)by redesignating
			 subsections (b) through (e) as subsections (c) through (f), respectively;
			 and
					(2)by inserting
			 after subsection (a) the following:
						
							(b)(1)Whenever the Attorney
				General has reason to believe that any person may be in possession, custody, or
				control of any documentary material relevant to an investigation under this
				title, the Attorney General may, before commencing a civil action under
				subsection (a), issue in writing and cause to be served upon such person, a
				civil investigative demand requiring—
									(A)the production of such documentary
				material for inspection and copying;
									(B)that the custodian of such documentary
				material answer in writing written questions with respect to such documentary
				material; or
									(C)the production of any combination of
				such documentary material or answers.
									(2)The statutory provisions of section
				3733 of title 31, United States Code, governing the authority to issue, use,
				and enforce civil investigative demands shall apply with respect to the
				authority to issue, use, and enforce civil investigative demands under this
				section, except that, for purposes of applying that section 3733—
									(A)references to false claims law
				investigators or investigations shall be considered to be references to
				employment discrimination investigators or investigations under this
				title;
									(B)references to interrogatories shall be
				considered to be references to written questions, and answers to such need not
				be under oath;
									(C)the statutory definition relating to
				false claims law shall not apply; and
									(D)provisions relating to qui tam
				relators shall not
				apply.
									;
					(3)in subsection
			 (d), as redesignated by paragraph (1), by striking subsections (d) and
			 (e) and inserting subsections (e) and (f); and
					(4)in subsection
			 (e), as redesignated by paragraph (1), by striking subsection
			 (c) and inserting subsection (d).
					
